                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              ANTHONY R. TURNER,                                      No. C 19-4544 WHA (PR)
                                                                          8
                                                                                             Plaintiff,                               ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              JUDGE YVONNE GONZALEZ-
                                                                         11   ROGERS; DOES 1-8,
United States District Court




                                                                                             Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                     /
                                                                         13
                                                                         14          Plaintiff, a California prisoner proceeding pro se, filed this civil rights action. On
                                                                         15   August 30, 2019, the clerk notified plaintiff that he must either pay the filing fee or file a
                                                                         16   completed application to proceed in forma pauperis (“IFP”). Along with the notice, the clerk
                                                                         17   mailed to plaintiff an IFP application, instructions, and a stamped return envelope. The notices
                                                                         18   informed plaintiff that the case would be dismissed if he did not file a complaint and either pay
                                                                         19   the fee or file the completed IFP application within 28 days. No response to that notice has
                                                                         20   been received. As plaintiff has not paid the fee, filed an IFP application, explained such a
                                                                         21   failure, or requested additional time, this case is DISMISSED without prejudice.
                                                                         22          The Clerk shall enter judgment and close the file.
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: November 18 , 2019.
                                                                                                                             WILLIAM ALSUP
                                                                         26                                                  UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
